Case 17-17469-mdc   Doc 107    Filed 11/19/20 Entered 11/19/20 14:03:12   Desc Main
                              Document      Page 1 of 7
Case 17-17469-mdc   Doc 107    Filed 11/19/20 Entered 11/19/20 14:03:12   Desc Main
                              Document      Page 2 of 7
Case 17-17469-mdc   Doc 107    Filed 11/19/20 Entered 11/19/20 14:03:12   Desc Main
                              Document      Page 3 of 7
Case 17-17469-mdc    Doc 107    Filed 11/19/20 Entered 11/19/20 14:03:12   Desc Main
                               Document      Page 4 of 7




         Charles G. Wohlrab                 11/11/2020
Case 17-17469-mdc   Doc 107     Filed 11/19/20 Entered 11/19/20 14:03:12   Desc Main
                               Document      Page 5 of 7




           LeeAne O. Huggins                  November 13, 2020

                                          No Objection-Without
                                          Prejudice to Any Trustee
                                          Rights or Remedies
Case 17-17469-mdc   Doc 107    Filed 11/19/20 Entered 11/19/20 14:03:12      Desc Main
                              Document      Page 6 of 7




                                             November 19




                                                           Charles Wohlrab
Case 17-17469-mdc   Doc 107    Filed 11/19/20 Entered 11/19/20 14:03:12   Desc Main
                              Document      Page 7 of 7
